                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

JASON LAMAR MILLER,

       Plaintiff,                                     Case No. 2:17-cv-13122-LJM-SDD
                                                      Honorable Laurie J. Michelson
v.

ERICK BALCARCEL, Warden,

       Defendant.


                    ORDER REOPENING CASE,
 DENYING WITHOUT PREJUDICE MOTION TO APPOINT COUNSEL [15], AND
           DIRECTING WARDEN TO RESPOND TO PETITION


       Jason Miller seeks a writ of habeas corpus. And he, apparently, would like help from

David Moffit, an attorney, in seeking that relief. To be more precise, Moffit, on behalf of Miller,

has filed a motion to be appointed Miller’s counsel “to research, prepare, file a Petition for Writ

of Habeas Corpus and Reply to the State’s Response.” (ECF No. 15, PageID.2086.)

       Moffit is correct that § 3006A permits this Court to appoint counsel in a proceeding

pursuant to 28 U.S.C. § 2254. But § 3006A leaves the decision to a court’s discretion. See 18

U.S.C. § 3006A(a)(2)(B) (“Whenever . . . the court determines that the interests of justice so

require, representation may be provided for any financially eligible person who . . . is seeking

relief under section 2241, 2254, or 2255 of title 28.”); see also Mira v. Marshall, 806 F.2d 636,

638 (6th Cir. 1986).

       For several reasons, the Court is not yet satisfied that “interests of justice . . . require” that

Moffit be appointed Miller’s counsel. First, the motion to appoint counsel states that the

appointment would be to prepare a petition and to prepare a reply to the Warden’s response. But

it appears that Moffit has already prepared and filed an amended petition for Miller. (ECF No.
16.) So the appointment would really be for a reply brief, which is not yet due. Second, as this

Court stated in its order denying Miller’s first request to appoint Moffit, the claims asserted in

the petition—trial counsel’s failure to adequately investigate, the trial court’s use of the term

“victim,” non-public trial, trial counsel’s failure to ensure guilt was determined beyond a

reasonable doubt, insufficient evidence, and appellate counsel’s ineffectiveness—do not strike

the Court as unique or unusually complex. See Martin v. Fayram, 849 F.3d 691, 699 (8th Cir.

2017) (“In exercising its discretion to appoint counsel [under § 3006A and § 2254(h),] . . . the

district court should first determine whether . . . [the] petitioner has presented a nonfrivolous

claim, and then should consider the legal complexity of the case, the factual complexity of the

case, and the petitioner’s ability to investigate and present his claims, along with any other

relevant factors.” (internal quotation marks and citations omitted)). Third, the Court would prefer

some input from Miller that he has been informed of Moffit’s experience in federal habeas

corpus matters and, so informed, would like Moffit to draft a reply brief for him.

       Accordingly, the Court orders as follows. The case is reopened. The Warden is to

respond to the amended petition by January 17, 2020. At which point, Miller and Moffit will

have until February 14, 2020 to review the Warden’s response brief. After that four-week period,

if Miller wants Moffit to file a reply brief on his behalf, and Moffit is willing to do so, the Court

will consider a renewed motion to appoint counsel. The Court would likely grant such a motion

and approve CJA funding for the preparation and filing of a reply brief if the renewed motion to

appoint counsel (1) includes an affidavit from Miller indicating that he understands Moffit’s

experience in the area of federal habeas corpus and desires that Moffit draft a reply and (2)

includes an estimate of the time for preparing the reply brief and the estimate is reasonable.

Further, the Court expects that any reply brief prepared by Moffit will not be a complete rehash



                                                 2
of the state-court briefs that Moffit prepared for Miller. To the extent the state courts adjudicated

Miller’s claims “on the merits,” the reply brief should explain why the state courts’ adjudication

of the claims resulted in a decision that involved an unreasonable application of the Supreme

Court’s holdings, was contrary to the Supreme Court holdings, or was based on unreasonable

fact finding. See 28 U.S.C. § 2254(d).

       SO ORDERED.


         Dated: October 15, 2019


                                              s/Laurie J. Michelson
                                              LAURIE J. MICHELSON
                                              UNITED STATES DISTRICT JUDGE




                                      CERTIFICATE OF SERVICE

       The undersigned certifies that a copy of the foregoing document was served on the

attorneys and/or parties of record by electronic means or U.S. Mail on October 15, 2019.


                                              s/Erica Karhoff
                                              Case Manager to
                                              Honorable Laurie J. Michelson




                                                 3
